DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the newly amended claims are in condition for allowance.
In response, the Applicant is herein referred to the new rejection utilizing the Klein et al. reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,12-14,16-19,21,29-31 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2009/0194556).
Regarding Claim 1, Klein discloses a dispenser for dispensing product objects, comprising:  a main chamber 22 for storing product objects 10; and a portion dispensing mechanism 9 comprising a gate arrangement 11 that further comprises at least one gate element 20, 21 and a collection chamber (space between 20-21) which are configured for relative linear movement between:
a loading configuration (figure 2A) in which in use a portion comprising a plurality of product objects collects within the collection chamber and the gate element prevents the portion from being dispensed from the collection chamber; and a dispensing configuration (figure 2B) in which in use the collection chamber has moved linearly relative to the gate arrangement, and as a result the gate element prevents product objects within the main chamber 22 from entering the collection chamber and allows the portion to be the entire portion is dispensed from the collection chamber.
Regarding Claim 12, Klein discloses wherein the gate arrangement (11) comprises a single gate
element (fig.2A).
Regarding Claim 13, Klein discloses wherein an inlet guide (16; 25 and opposing identical portion) is provided for guiding product objects into the collection chamber (space between 20-21) when the portion dispensing mechanism (9) is in the loading configuration (fig.2a).
Regarding Claim 14, Klein discloses wherein at least a part of the gate arrangement (11) forms the inlet guide (25 and opposing identical portion; see figs.2a-2b).
Regarding Claim 16, Klein discloses wherein the portion dispensing mechanism (9) is resiliently biased (biasing by 14) to the loading configuration (fig.2a).
Regarding Claim 17, Klein discloses wherein the portion dispensing mechanism (9) is resiliently biased to the loading configuration (fig.2a) with a spring (14) such as a coil spring (14).

Regarding Claim 19, Klein discloses wherein the main chamber (22) is provided with a loading
opening (fig.2a; by 25) so that product objects can be loaded into the main chamber (22).
Regarding Claim 21, Klein discloses wherein the dispenser is for dispensing product objects
such as confectionery pieces, candy pieces, chocolate pieces, pills, or tablets (abstract).
	Regarding Claim 29, Klein discloses a dispenser for dispensing product objects, comprising: a main chamber (22) for storing product objects; and a portion dispensing mechanism (9) for dispensing a portion comprising a plurality of product objects, the portion dispensing mechanism comprising a gate arrangement (11) and a collection chamber (space between 20-21) which are configured for relative linear movement between: a loading configuration (fig.2a) in which in use a plurality of product objects within the main chamber collect within the collection chamber and the gate arrangement prevents product objects from being dispensed from the collection chamber; and a dispensing configuration (fig.2b) in which in use the gate arrangement prevents product objects within the main chamber from entering the collection chamber and a plurality of product objects are dispensed from the collection chamber; wherein an inlet guide (25 and opposing identical portion) is provided for guiding product objects into the collection chamber (space between 20-21) when the portion dispensing mechanism is in the loading configuration, and wherein at least a part of the gate arrangement (11) forms the inlet guide (fig.2a-2b).
	Regarding Claim 30, Klein discloses a dispenser for dispensing product objects, comprising: a main chamber (22) for storing product objects; and a portion dispensing mechanism (9) for dispensing a portion comprising a plurality of product objects, the portion dispensing mechanism comprising a gate arrangement (11) and a collection chamber (space between 20-21) which are configured for relative 
	Regarding Claim 31, Klein discloses a dispenser for dispensing product objects, comprising: a main chamber (22) for storing product objects; and a portion dispensing mechanism (9) for dispensing a portion comprising a plurality of product objects, the portion dispensing mechanism comprising a gate arrangement (11) and a collection chamber (space between 20-21) which are configured for relative linear movement between: a loading configuration (fig.2a) in which in use the portion collects within the collection chamber and the gate arrangement prevents the portion from being dispensed from the collection chamber; and a dispensing configuration (fig.2b) in which in use the collection chamber (space between 20-21) has moved linearly relative to the gate arrangement (11), and as a result the gate arrangement (11) prevents product objects within the main chamber (22) from entering the collection chamber and allows the portion to be dispensed from the collection chamber, and wherein the gate arrangement (11) comprises a gate element (20,21) that closes the bottom of the collection chamber (22) in the loading configuration and separates the main chamber from the collection chamber in the dispensing configuration (figs.2a-2b).

Allowable Subject Matter
Claims 2-10,15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
The following is an examiner's statement of reasons for allowance: A confectionery dispenser
for dispensing a plurality of pieces of confectionery including the features "a secondary container having
a removable dispensing tray located therein for receiving pieces of confectionery dispensed through the
dispensing outlet" in combination with the rest of the claim language is not taught and/or rendered
obvious by the prior art.
Claims 23-28 are allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing
product objects including the features "a secondary container within which a dispensing tray
for receiving product objects dispensed from the collection chamber is provided, wherein the main
container is coupled to and linearly moveable with respect to the secondary container so as to move the
portion dispensing mechanism between the loading configuration and the dispensing configuration." In
combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651